DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/30/2022, with respect to Claims 1 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1 and 16 has been withdrawn. 
The applicant argues that the previous Office Action indicated that dependent claim 4 would be allowable if rewritten in independent form to include all of the limitations of its respective base claim and any intervening claims. Applicant hereby amends independent claim 1 to incorporate the subject matter of dependent claim 4. For at least these reasons, Applicant respectfully submits that amended independent claim 1, and its dependent claims, are allowable over the cited art. Accordingly, Applicant respectfully requests withdrawal of the rejection of independent claim 1, and its dependent claims, under 35 U.S.C. § 103.
The applicant further argues that the previous Office Action indicated that dependent claim 19 would be allowable if rewritten in independent form to include all of the limitations of its respective base claim and any intervening claims. Applicant hereby amends independent claim 16 to incorporate the subject matter of dependent claim 19, as well as intervening claims 17 and 18. For at least these reasons, Applicant respectfully submits that amended independent claim 16, and its dependent claims, are allowable over the cited art. Accordingly, Applicant respectfully requests withdrawal of the rejection of independent claim 16, and its dependent claims, under 35 U.S.C. § 103.
The examiner finds the applicants arguments and amendments sufficient to overcome the prior art of record, therefore the 35 U.S.C. 103 rejections of Claims 1 and 16 are hereby withdrawn. 
Applicant’s arguments, see pages 7-8, filed 6/30/2022, with respect to Claim 12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claim 12 has been withdrawn. 
Applicant hereby amends independent claim 12 to incorporate the allowable subject matter of dependent claim 10. Applicant respectfully submits that the cited art fails to teach or suggest a passive arm attached to the downhole tool at one end and the lower arm at an opposite end of the passive arm, wherein the passive arm is directly connected to the lower arm via a pin and slot arrangement, and wherein the passive arm is attached outside the lower arm, as generally recited by amended independent claim 12. Therefore, Applicant respectfully submits that amended independent claim 12, and its dependent claims, are allowable over the cited art. Accordingly, Applicant respectfully requests withdrawal of the rejection of independent claim 12, and its dependent claims, under 35 U.S.C. § 103.
The examiner finds the applicants arguments and amendments sufficient to overcome the prior art of record, therefore the 35 U.S.C. 103 rejections of Claim 12 is hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shaun Heldt on 7/12/2022.

The application has been amended as follows: 

Claim 1. (As Previously Presented) A downhole tool comprising: a tool body that is a structural support for the downhole tool; an upper arm attached at one end to the tool body; a pad attached at an opposite end of the upper arm; a lower arm attached at one end to a sliding block and attached to the pad at an opposite end of the lower arm; a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slot arrangement; and a spring in which the sliding block is connected to at one end and an actuator is connected at the opposite end of the spring.  

Claim 2. (Original) The downhole tool of claim 1, further comprising one or more pins that connect the upper arm to the tool body and the pad.  

Claim 3. (Original) The downhole tool of claim 2, the one or more pins connect the lower arm to the tool body and the sliding block.  

Claim 4. (As Previously Canceled)  

Claim 5. (Currently Amended) The downhole tool of claim [[4]] 1, wherein an actuator moves the spring and in turn the sliding block through the spring.  

Claim 6. (Original) The downhole tool of claim 1, wherein the passive arm is connected at one end to the tool body by a pin and connected to the lower arm by a second pin.  

Claim 7. (Original) The downhole tool of claim 6, wherein the second pin is placed within a slot that is formed in the lower arm.  

Claim 8. (Original) The downhole tool of claim 7, wherein the second pin is moveable along a longitudinal length of the slot.  
Claim 9. (Original) The downhole tool of claim 1, wherein the passive arm is attached inside the lower arm.  

Claim 10. (As Previously Canceled)  

Claim 11. (Original) The downhole tool of claim 1, wherein the pad further comprises one or more electrodes.  

Claim 12. (As Previously Presented) A method comprising: disposing a downhole tool into a borehole, the downhole tool comprises: an upper arm attached to the downhole tool at one end and a pad attached to an opposite end of the upper arm; a lower arm attached to the downhole tool at one end and the pad at an opposite end of the lower arm; and a passive arm attached to the downhole tool at one end and the lower arm at an opposite end of the passive arm, wherein the passive arm is directly connected to the lower arm via a pin and slot arrangement, and wherein the passive arm is attached outside the lower arm; applying a force to a passive arm; applying a second force from the passive arm to the lower arm in response to the force applied to the passive arm; and moving the lower arm and the passive arm in a longitudinal direction along an axis of the downhole tool.  

Claim 13. (Original) The method of claim 12, further comprising applying a second force to the upper arm.  

Claim 14. (Original) The method of claim 13, further comprising moving the upper arm and the lower3Application No. 16/757,991Response to Final Office Action Dated May 19, 2022arm in the longitudinal direction along the axis of the downhole tool.  

Claim 15. (Original) The method of claim 12, further comprising moving the pad radially inward.  

Claim 16. (As Previously Presented) A downhole tool comprising: a tool body that is a structural support for the downhole tool; a pad; a lower arm attached at one end to a sliding block and attached to the pad at an opposite end of the lower arm, wherein the lower arm includes a slot; and a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slot arrangement, wherein the passive arm includes a pin that is placed within the slot of the lower arm, and wherein the pin moves longitudinally within the slot.  

Claims 17-19. (As Previously Canceled)  

Claim 20. (Currently Amended) The downhole tool of claim [[19]] 16, wherein the passive arm is positioned inside the lower arm.

Allowable Subject Matter
Claims 1-3, 5-9, 11-16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a downhole tool comprising: a tool body that is a structural support for the downhole tool; an upper arm attached at one end to the tool body; a pad attached at an opposite end of the upper arm; a lower arm attached at one end to a sliding block and attached to the pad at an opposite end of the lower arm; a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slot arrangement; and a spring in which the sliding block is connected to at one end and an actuator is connected at the opposite end of the spring (highlighted for emphasis with respect to the structural differences between the claimed invention and the prior art references cited). 
Claims 2-3, 5-9, and 11 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-3, 5-9, and 11 are too considered as allowed. 
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method comprising: disposing a downhole tool into a borehole, the downhole tool comprises: an upper arm attached to the downhole tool at one end and a pad attached to an opposite end of the upper arm; a lower arm attached to the downhole tool at one end and the pad at an opposite end of the lower arm; and a passive arm attached to the downhole tool at one end and the lower arm at an opposite end of the passive arm, wherein the passive arm is directly connected to the lower arm via a pin and slot arrangement, and wherein the passive arm is attached outside the lower arm; applying a force to a passive arm; applying a second force from the passive arm to the lower arm in response to the force applied to the passive arm; and moving the lower arm and the passive arm in a longitudinal direction along an axis of the downhole tool (highlighted for emphasis with respect to the structural differences between the claimed invention and the prior art references cited).
Claims 13-15 depend upon that of Claim 12, and require all of the limitations of Claim 12, therefore Claims 13-15 are too considered as allowed. 
Regarding Claim 16, the references cited on PTO-892 form, alone or in combination form, fail to disclose a downhole tool comprising: a tool body that is a structural support for the downhole tool; a pad; a lower arm attached at one end to a sliding block and attached to the pad at an opposite end of the lower arm, wherein the lower arm includes a slot; and a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slot arrangement, wherein the passive arm includes a pin that is placed within the slot of the lower arm, and wherein the pin moves longitudinally within the slot (highlighted for emphasis with respect to the structural differences between the claimed invention and the prior art references cited).
Claim 19 depends upon that of Claim 16, and require all of the limitations of Claim 16, therefore Claim 19 is too considered as allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to the linkages/structural components provided to extend a pad against the inner wall of a borehole during the measurement operations of a borehole imager tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858